Detailed Action
Response to Amendment
This action is responsive to Applicant’s communication filed on 09/29/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1-3, 6, 13, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaiba et al (US 2012/0238365 A1).
Regarding claim 1, Gaiba discloses a non-transitory computer-readable storage medium (Fig. 1) having stored therein instructions that, when executed by a processor of an information processing apparatus (Fig. 1), cause the information processing apparatus to provide execution comprising executing an application including a game, displaying options including elements usable in the game (Fig. 6), when a first input is performed by a user in a scene of the application, determining an element to be used in the game from among the elements included in the options (¶ [0073]: list of difficulty levels), on the basis of an operation input by the user, executing the game using the element determined on the basis of the operation input by the user (313.4), in response to a second input by the user, automatically determining an element to be used in the game, at a predetermined timing before the game is started (¶ [0073]: 10% higher speed), executing the game using the automatically determined element when a third input is performed by the user in the scene of the application (¶ [0073]: 10% higher speed), and if the element used in the game is the element determined on the basis of the operation input by the user, giving a first reward to the user after the game is ended (¶ [0073]: no penalties on points), and if the element used in the game is the automatically determined element, giving at least a second reward different from the first reward to the user after the game is ended (¶ [0073]: 10% reward on scored points). 
Regarding claim 2, Gaiba discloses wherein the elements are classified into a plurality of types at least including a first type element and a second type element (¶ [0073]: list of difficulty levels), the instructions further causing the information processing apparatus to provide execution comprising displaying an image of the options for each type of the elements (¶ [0073]: list of difficulty levels), determining the element to be used in the game for each type of the elements on the basis of the operation input by the user (¶ [0073]: player may selected difficulty level), and in the automatically determination of the element, automatically determining the element to be used in the game, for each type of the elements started (¶ [0073]: 10% higher speed).
Regarding claim 3, Gaiba discloses wherein the elements include at least one of a stage to be used in the game, a character to be used in the game, an equipment item to be used in the game, or a difficulty level to be used in the game (¶ [0073]: list of difficulty levels).
Regarding claim 6, Gaiba discloses displaying a UI image indicating at least one of the automatically determined elements (¶ [0073]: list of difficulty levels), in the scene of the application, and automatically determining at least one of the elements to be used in the game, before displaying the UI image (¶ [0073]: no penalties on points).
Regarding claim 13, Gaiba discloses wherein the first reward is given to the user, in both of a case where the element used in the game is the element determined on the basis of the operation input by the user, and a case where the element used in the game is the automatically determined element (¶ [0073]: base reward + 10% bonus on scored points).
Regarding claim 15, Gaiba discloses wherein a number of times of operations for starting the game from when the game application is started until the game is started by the third input is smaller than a number of times of operations for starting the game from when the game application is started until the game is started by the second input (¶ [0073]: all difficulty levels can be selected an arbitrary number of times).
Regarding claim 17, Gaiba discloses wherein in response to the third input performed once by the user, the game using the automatically determined element is executed (313.4).
Claims 18-20 recite a processing system, apparatus and method comprising substantially the same limitations as those in claim 1 above.  They are accordingly rejected for the same reasons as given supra.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gaiba in view of Ishizawa et al (US 2017/0106278 A1)
Regarding claim 7, Ishizawa suggests—where Gaiba does not disclose—wherein in the automatic determination of the element, the element for which a number of times of usage is small is preferentially determined as the element to be used in the game (claim 4: least selected option is used as a predetermined option).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Gaiba and Ishizawa in order to encourage players to explore more of the game, thus increasing satisfaction.
Regarding claim 11, Ishizawa suggests—where Gaiba does not disclose—wherein after the game using the automatically determined element is executed a predetermined number of times in a predetermined period, execution of the game using the automatically determined element is restricted (claim 4: least selected option is used as a predetermined option).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Gaiba and Ishizawa in order to encourage players to explore more of the game, thus increasing satisfaction.

Allowable Subject Matter
Claims 4, 5, 9, 10, 12, 16, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed on 09/29/2022 have been fully considered but they are not persuasive.
Applicant argues: 
Gaiba sets a default difficulty level for play. However, setting a default difficulty level for play would not reasonably correspond to automatically selecting different game elements, let alone providing a different reward if the user plays a game using the automatically selected game elements. As such, Gaiba fails to disclose or suggest “if the element used in the game is the element determined on the basis of the operation input by the user, giving a first reward to the user after the game is ended, and if the element used in the game is the automatically determined element, giving at least a second reward different from the first reward to the user after the game is ended,” as claimed.

Examiner respectfully disagrees.  Paragraph [0020] of Applicant’s specification states: 
In still another configuration example, the element may be a difficulty level to be set for the predetermined game …

(emphasis added).  Further, Merriam-Webster defines the word “default” as “a selection automatically used by a program in the absence of a choice made by the user” (emphasis added).  Therefore, the words “default” and “automatically” are synonymous in this context.  Further, given the fact that Gaiba rewards difficulty levels greater than “medium” and correspondingly penalizes difficulty levels less than “medium,” (See, e.g., ¶ [0073]), Examiner respectfully asserts that it discloses the limitation “if the element used in the game is the element determined on the basis of the operation input by the user, giving a first reward to the user after the game is ended, and if the element used in the game is the automatically determined element, giving at least a second reward different from the first reward to the user after the game is ended.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715